
	

113 HR 4292 : Foreign Cultural Exchange Jurisdictional Immunity Clarification Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4292
		IN THE SENATE OF THE UNITED STATES
		May 7, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend chapter 97 of title 28, United States Code, to clarify the exception to foreign sovereign
			 immunity set forth in section 1605(a)(3) of such title.
	
	
		1.Short titleThis Act may be cited as the Foreign Cultural Exchange Jurisdictional Immunity Clarification Act.
		2.Clarification of jurisdictional immunity of foreign states
			(a)In generalSection 1605 of title 28, United States Code, is amended by adding at the end the following:
				
					(h)Jurisdictional immunity for certain art exhibition activities
						(1)In generalIf—
							(A)a work is imported into the United States from any foreign country pursuant to an agreement that
			 provides for the temporary exhibition or display of such work entered into
			 between a foreign state that is the owner or custodian of such work and
			 the United States or one or more cultural or educational institutions
			 within the United States,
							(B)the President, or the President’s designee, has determined, in accordance with subsection (a) of
			 Public Law 89–259 (22 U.S.C. 2459(a)), that such work is of cultural
			 significance and the temporary exhibition or display of such work is in
			 the national interest, and
							(C)the notice thereof has been published in accordance with subsection (a) of Public Law 89–259 (22
			 U.S.C. 2459(a)),any activity in the United States of such foreign state, or of any carrier, that is associated with
			 the temporary exhibition or display of such work shall not be considered
			 to be commercial activity by such foreign state for purposes of subsection
			 (a)(3).(2)Nazi-era claimsParagraph (1) shall not apply in any case asserting jurisdiction under subsection (a)(3) in which
			 rights in property taken in violation of international law are in issue
			 within the meaning of that subsection and—
							(A)the property at issue is the work described in paragraph (1);
							(B)the action is based upon a claim that such work was taken in connection with the acts of a covered
			 government during the covered period;
							(C)the court determines that the activity associated with the exhibition or display is commercial
			 activity, as that term is defined in section 1603(d); and
							(D)a determination under subparagraph (C) is necessary for the court to exercise jurisdiction over the
			 foreign state under subsection (a)(3).
							(3)DefinitionsFor purposes of this subsection—
							(A)the term work means a work of art or other object of cultural significance;
							(B)the term covered government means—
								(i)the Government of Germany during the covered period;
								(ii)any government in any area in Europe that was occupied by the military forces of the Government of
			 Germany during the covered period;
								(iii)any government in Europe that was established with the assistance or cooperation of the Government
			 of Germany during the covered period; and
								(iv)any government in Europe that was an ally of the Government of Germany during the covered period;
			 and
								(C)the term covered period means the period beginning on January 30, 1933, and ending on May 8, 1945..
			(b)Effective dateThe amendment made by this section shall apply to any civil action commenced on or after the date
			 of the enactment of this Act.
			
	Passed the House of Representatives May 6, 2014.Karen L. Haas,Clerk
